Exhibit 10.70

Execution Version

FIRST AMENDMENT TO CREDIT AGREEMENT

THIS FIRST AMENDMENT TO CREDIT AGREEMENT dated as of June 29, 2010 (this
“Amendment”), is entered into among MEMC ELECTRONIC MATERIALS, INC., a Delaware
corporation (the “Borrower”), the Lenders identified on the signature pages
hereto and BANK OF AMERICA, N.A., as Administrative Agent (in such capacity, the
“Administrative Agent”).

STATEMENT OF PURPOSE

The Borrower, the Lenders and the Administrative Agent are parties to that
certain Credit Agreement dated as of December 23, 2009 (as amended hereby and as
further amended, restated, supplemented or otherwise modified from time to time,
the “Credit Agreement”).

The Borrower has requested that the Administrative Agent and the Lenders agree
to amend the Credit Agreement as more specifically set forth herein. Subject to
the terms and conditions set forth herein, the Administrative Agent and each of
the Lenders party hereto have agreed to grant such requests of the Borrower.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows:

1. Capitalized Terms. Except as otherwise provided herein, all capitalized
undefined terms used in this Amendment (including, without limitation, in the
introductory paragraph and the statement of purpose hereto) shall have the
meanings assigned thereto in the Credit Agreement (as amended by this
Amendment).

2. Amendments.

(a) Section 6.02(a) of the Credit Agreement is hereby amended by adding new text
as the end thereof before the “;” to read as follows:

provided, however, that no such certificate shall be required in respect of such
financial statements if such financial statements include the results of
operations of Persons acquired by the Borrower or one of its Subsidiaries during
the period covered by such financial statements in the event that such Persons’
financial statements were not otherwise audited by the Borrower’s outside
auditors during any portion of the applicable period.

(b) Section 7.01(l) of the Credit Agreement is hereby amended by replacing the
reference therein to “Section 7.03(f)” with “Section 7.03(f) and (i)”.

(c) Section 7.02 of the Credit Agreement is hereby amended by (i) replacing the
amount in clause (k) of “$25,000,000” with “$100,000,000”; (ii) deleting the
text “and” at the end of clause (j), (iii) replacing the “.” at the end of
clause (k) with “; and”, and (iv) adding a new clause (l) to read as follows:

(l) Investments in an aggregate amount of up to $16,666,000 pursuant to that
certain Framework Agreement dated as of May 21, 2010 among Sun Edison LLC, FREI
Sun Holdings (Cayman) Ltd., FREI Sun Holdings (US) LLC, SunEdison Reserve
International, L.P. and SunEdison Reserve US, L.P.



--------------------------------------------------------------------------------

(d) Section 7.03 of the Credit Agreement is hereby amended by (i) deleting the
text “and” at the end of clause (g)(iii), (ii) replacing the “.” at the end of
clause (h) with “; and” and (iii) adding a new clause (i) to read as follows:

(i) so long as no Default or Event of Default exists or would result from the
incurrence, creation or existence thereof, (i) Indebtedness in respect of a
capital lease, in connection with a power purchase agreement with Duke Energy
Carolinas, LLC, to a Subsidiary of Sun Edison for fixed or capital assets within
the limitations set forth in Section 7.01(l) in an aggregate amount at any one
time outstanding not to exceed $43,000,000, and any refinancings, refundings,
renewals or extensions thereof and (ii) Guarantees by the Borrower in respect of
such Indebtedness; provided that (A) the Indebtedness permitted by this clause
(i) shall be governed solely by this clause, notwithstanding the applicability
of other clauses to the Indebtedness permitted hereby and (B) with respect to
any refinancings, refundings, renewals or extensions (1) the amount of such
Indebtedness is not increased at the time of such refinancing, refunding,
renewal or extension except by an amount equal to a reasonable premium or other
reasonable amount paid, and fees and expenses reasonably incurred, in connection
with such refinancing and by an amount equal to any existing commitments
unutilized thereunder, (2) the direct obligor is not a Loan Party and (3) the
terms relating to principal amount, amortization, maturity, and collateral (if
any), and other material terms taken as a whole, of any such refinancing,
refunding, renewing or extending Indebtedness, and of any agreement entered into
and of any instrument issued in connection therewith, are no less favorable in
any material respect to the Loan Parties or the Lenders than the terms of any
agreement or instrument governing the Indebtedness being refinanced, refunded,
renewed or extended and the interest rate applicable to any such refinancing,
refunding, renewing or extending Indebtedness does not exceed the then
applicable market interest rate.

3. Conditions to Effectiveness. This Amendment shall be effective as of the date
hereof upon satisfaction of each of the following conditions:

(a) Executed Amendment. The Administrative Agent shall have received
counterparts of this Amendment executed by the Borrower, the Guarantors, the
Required Lenders and the Administrative Agent.

(b) Fees and Expenses. The Borrower shall have paid to the Administrative Agent
(or its applicable affiliate), all fees and expenses required to be paid on or
before the date hereof in connection with this Amendment, in accordance with
Section 10.04 of the Credit Agreement or any other Loan Document.

 

2



--------------------------------------------------------------------------------

4. Ratification of Loan Documents. Each Loan Party acknowledges and consents to
the terms set forth herein and agrees that this Amendment does not impair,
reduce or limit any of its obligations under the Loan Documents (as amended
hereby).

5. Authority/Enforceability. Each Loan Party represents and warrants to the
Administrative Agent and the Lenders that:

(a) It has taken all necessary action to authorize the execution, delivery and
performance of this Amendment.

(b) This Amendment has been duly executed and delivered by such Person and
constitutes such Person’s legal, valid and binding obligations, enforceable in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.

(c) No consent or approval of, registration or filing with, or any other action
by, any Governmental Authority, except such as have been obtained or made and
are in full force and effect, is required in connection with the execution,
delivery or performance by such Person of this Amendment.

(d) The execution and delivery of this Amendment does not (i) violate,
contravene or conflict with any provision of its, or its Subsidiaries’
Organization Documents or (ii) materially violate, contravene or conflict with
any Laws applicable to it or any of its Subsidiaries.

6. Effect of the Agreement. Except as expressly provided herein, the Credit
Agreement and the other Loan Documents shall remain unmodified and in full force
and effect. Except as expressly set forth herein, this Amendment shall not be
deemed (a) to be a waiver of, or consent to, a modification of or amendment of,
any other term or condition of the Credit Agreement or any other Loan Document,
(b) to prejudice any other right or rights which the Administrative Agent or the
Lenders may now have or may have in the future under or in connection with the
Credit Agreement or the other Loan Documents or any of the instruments or
agreements referred to therein, as the same may be amended, restated,
supplemented or otherwise modified from time to time, (c) to be a commitment or
any other undertaking or expression of any willingness to engage in any further
discussion with the Borrower or any other Person with respect to any waiver,
amendment, modification or any other change to the Credit Agreement or the Loan
Documents or any rights or remedies arising in favor of the Lenders or the
Administrative Agent, or any of them, under or with respect to any such
documents or (d) to be a waiver of, or consent to or a modification or amendment
of, any other term or condition of any other agreement by and among any Loan
Party, on the one hand, and the Administrative Agent or any other Lender, on the
other hand. References in the Credit Agreement to “this Agreement” (and indirect
references such as “hereunder”, “hereby”, “herein”, and “hereof”) and in any
Loan Document to the Credit Agreement shall be deemed to be references to the
Credit Agreement as modified hereby.

 

3



--------------------------------------------------------------------------------

7. Representations and Warranties/No Default. By their execution hereof:

(a) Each Loan Party hereby certifies, represents and warrants to the
Administrative Agent and the Lenders that each of the representations and
warranties set forth in the Credit Agreement and the other Loan Documents is
true and correct in all material respects as of the date hereof (except to the
extent that (i) any such representation or warranty that is qualified by
materiality or by reference to Material Adverse Effect, in which case such
representation or warranty is true and correct in all respects as of the date
hereof or (ii) any such representation or warranty relates only to an earlier
date, in which case such representation or warranty shall remain true and
correct as of such earlier date) and that no Default or Event of Default has
occurred or is continuing.

(b) Each Loan Party hereby certifies, represents and warrants to the
Administrative Agent and the Lenders that:

(i) It has the right, power and authority and has taken all necessary corporate
and other action to authorize the execution, delivery and performance of this
Amendment and each of the other documents executed in connection herewith to
which it is a party in accordance with their respective terms and the
transactions contemplated hereby.

(ii) This Amendment and each other document executed in connection herewith has
been duly executed and delivered by the duly authorized officers of the each
Loan Party, and each such document constitutes the legal, valid and binding
obligation of each Loan Party, enforceable in accordance with its terms, except
as may be limited by bankruptcy, insolvency, reorganization, moratorium or
similar state or federal debtor relief laws from time to time in effect which
affect the enforcement of creditors’ rights in general and the availability of
equitable remedies.

8. Reaffirmations. Each Loan Party (a) agrees that the transactions contemplated
by this Amendment shall not limit or diminish the obligations of such Person
under, or release such Person from any obligations under, the Credit Agreement
and each other Loan Document to which it is a party, (b) confirms and reaffirms
its obligations under the Credit Agreement and each other Loan Document to which
it is a party and (c) agrees that the Credit Agreement and each other Loan
Document to which it is a party remain in full force and effect and are hereby
ratified and confirmed. In furtherance of the reaffirmations set forth in this
Section 8, each Loan Party hereby grants to the Administrative Agent, for the
ratable benefit of the Secured Parties, a security interest in, all Collateral
and all proceeds thereof as security for the Obligations, in each case subject
to any applicable terms and conditions set forth in the Loan Document to which
it is a party.

9. Miscellaneous

(a) Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO THE
CONFLICTS OF LAW PRINCIPLES THEREOF.

(b) Counterparts. This Amendment may be executed by one or more of the parties
hereto in any number of separate counterparts and all of said counterparts taken
together shall be deemed to constitute one and the same instrument.

 

4



--------------------------------------------------------------------------------

(c) Electronic Transmission. A facsimile, telecopy, pdf or other reproduction of
this Amendment may be executed by one or more parties hereto, and an executed
copy of this Amendment may be delivered by one or more parties hereto by
facsimile or similar instantaneous electronic transmission device pursuant to
which the signature of or on behalf of such party can be seen, and such
execution and delivery shall be considered valid, binding and effective for all
purposes. At the request of any party hereto, all parties hereto agree to
execute an original of this Amendment as well as any facsimile, telecopy, pdf or
other reproduction hereof.

[Remainder of page intentionally blank.]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

BORROWER:   MEMC ELECTRONIC MATERIALS, INC.,   By:  

/s/ Timothy C. Oliver

  Name:   Timothy C. Oliver   Title:   Senior Vice President and Chief Financial
Officer GUARANTORS:   MEMC HOLDINGS CORPORATION   By:  

/s/ Kurt R. Bruenning

  Name:   Kurt R. Bruenning   Title:   Treasurer   MEMC INTERNATIONAL, INC.  
By:  

/s/ Kurt R. Bruenning

  Name:   Kurt R. Bruenning   Title:   Treasurer   MEMC PASADENA, INC.   By:  

/s/ Kurt R. Bruenning

  Name:   Kurt R. Bruenning   Title:   Treasurer   SUN EDISON LLC   By:  

/s/ Kurt R. Bruenning

  Name:   Kurt R. Bruenning   Title:   Treasurer   SUNEDISON CONTRACTING, LLC  
By:  

/s/ Kurt R. Bruenning

  Name:   Kurt R. Bruenning   Title:   Treasurer

 

MEMC Electronic Materials, Inc.

First Amendment to Credit Agreement



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:   BANK OF AMERICA, N.A.   By:  

/s/ William S. Rowe

  Name:   William S. Rowe   Title:   Senior Vice President LENDERS:   BANK OF
AMERICA, N.A.   as a Lender and the Swing Line Lender   By:  

/s/ William S. Rowe

  Name:   William S. Rowe   Title:   Senior Vice President   PNC BANK, NATIONAL
ASSOCIATION   By:  

/s/ Thomas S. Sherman

  Name:   Thomas S. Sherman   Title:   SVP   U.S. BANK, NATIONAL ASSOCIATION  
By:  

/s/ Kenneth R. Fieler

  Name:   Kenneth R. Fieler   Title:   Assistant Vice President   DEUTSCHE BANK
AG NEW YORK BRANCH   By:  

/s/ Andreas Neumeier

  Name:   Andreas Neumeier   Title:   Managing Director   By:  

/s/ Anca Triffin

  Name:   Anca Triffin   Title:   Managing Director

 

MEMC Electronic Materials, Inc.

First Amendment to Credit Agreement



--------------------------------------------------------------------------------

  FIFTH THIRD BANK   By:  

/s/ Robert M. Sander

  Name:   Robert M. Sander   Title:   Vice President   HSBC BANK USA, N.A.   By:
 

/s/ Andrew Bicker

  Name:   Andrew Bicker   Title:   Vice President

MEMC Electronic Materials, Inc.

First Amendment to Credit Agreement